Citation Nr: 1215499	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-48 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Regional Office (RO) in Portland, Oregon rating decision that, in relevant part, reopened the Veteran's claim for entitlement to service connection for tinnitus and denied it on the merits.

The Veteran had a hearing before the undersigned in June 2011.  A transcript of that proceeding has been associated with the claims file.

In a January 2012 decision, the Board reopened the Veteran's claim for entitlement to service connection for tinnitus based on the provision of new and material evidence and remanded the claim for additional development.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a tinnitus disorder that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A tinnitus disability was not incurred in or aggravated by service or service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was provided a VA examination in January 2008, at which time the Veteran reported constant bilateral tinnitus with an onset of ten years ago or more.  Based on the Veteran's reports, the examiner concluded that it was less likely than not that his current tinnitus was caused by or the result of exposure to loud noises in the military without adequate ear protection.  In addition, the Veteran was afforded another VA examination in March 2012.  At that time, the Veteran stated that he believed his tinnitus had been present since service, but that he ignored it until the 1990s.  Based on the foregoing and the Veteran's multiple years of post-service noise exposure from working as an automobile mechanic and forklift operator, the examiner concluded that it was less likely than not that his current tinnitus was caused by or the result of in-service noise exposure.  Furthermore, the examiner did not find any basis to diagnose aggravation of the Veteran's tinnitus by his service-connected hearing loss.  In addition and based on the examination report, the examiner considered whether the Veteran's service-connected hearing loss caused his current hearing loss.  Therefore, as the examiners' reports were based on review of the claims file, including the Veteran's service treatment records; interview of the Veteran; and sufficient rationale for the conclusions stated, the Board finds the January 2008 and March 2012 examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the scheduling of the Veteran for VA examination for tinnitus and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In reaching that conclusion, the Board acknowledges that the March 2012 VA examination report stated that there was no aggravation of the Veteran's tinnitus, but did not explicitly state that his tinnitus was not caused by his service-connected hearing loss and also did not explicitly address the applicability of delayed onset tinnitus.  In context, however, the examiner clearly considered these directives of the Board, as the examination report specifically provided a box to indicate that the tinnitus was caused by the service-connected hearing loss but the examiner did not check that box.  Instead, the examiner concluded that the Veteran's many years of post-service noise exposure was the cause of his tinnitus and that his service-connected hearing loss did not aggravate his tinnitus.  The Board also finds that this conclusion implicitly rejected delayed onset tinnitus, based on the attribution of tinnitus to post-service noise exposure and rejection of any relationship to noise exposure in service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran alleges that his current tinnitus was caused by his military service or, in the alternative, caused or aggravated by his service-connected bilateral hearing loss.  The Veteran's DD-214 indicates he was an oiler.  As such, the Veteran's reports of military noise exposure from helicopter engines, relatively smaller boat engines, large generators, and other engines are consistent with the circumstances of his service and acoustic trauma is likely and may be presumed.  

The Veteran's STRs include no complaints, treatment, or diagnosis of tinnitus or other ear problems in service.  Indeed, the Veteran does not contend that he reported tinnitus or otherwise sought treatment for tinnitus during service.    

After service, there is no record of treatment for tinnitus for multiple decades.  In March 2004, the Veteran received a private audiogram and evaluation.  The record of such evaluation does not include a report of tinnitus, but the Veteran did report difficulty hearing in the higher frequencies and dizziness.  

The Veteran filed his initial claim for entitlement to service connection for tinnitus in April 2004.  At that time, he stated, "I can remember the ringing in my ears for the last 10 years at least."  By contrast, the same statement included references to perceived decreased hearing acuity at the time of discharge.

The Veteran was afforded a VA examination in November 2004.  At that time, the Veteran reported a long-standing gradual bilateral hearing loss and frequent tinnitus bilaterally that sounded like "static."  The Veteran stated that he started noticing the tinnitus about 10 year previously.  He indicated that he had been an engineman in service and had worked without hearing protection.  Post-service, the Veteran denied occupational noise exposure, but acknowledged periodic recreational noise exposure without hearing protection.  As to the etiology of the Veteran's tinnitus, the examiner concluded, "The tinnitus is not the result of events during active military service since he started to notice it about ten years ago, more than 25 years after separating from service."  

The Veteran was afforded another VA examination in January 2008.  The examiner noted review of the claims file.  The Veteran reported in-service noise exposure from helicopter turbines while working as an engineman aboard naval vessels.  The Veteran denied the use of hearing protection in service.  After service, he had occupational noise exposure that included operating forklifts around noisy machinery for 30 years, sometimes without hearing protection.  Recreational noise exposure was limited to power hand tools and gas-powered lawn equipment.  The Veteran reported constant bilateral tinnitus that began 10 years ago or more.  The Veteran was unable to state that the tinnitus began during military service or shortly thereafter.  Based on the foregoing, the examiner concluded that the tinnitus was less likely as not caused by or a result of exposure to loud noises in the military without adequate hearing protection.  The rationale for the opinion was that the Veteran could only state that the tinnitus began 10 years or more in the past and that he had been out of service for 43 years.

During his June 2011 Board hearing the Veteran stated that thought he had experienced tinnitus from service, but that he ignored it for years.  

In March 2012 the Veteran was afforded an additional VA examination.  The examiner noted review of the claims file.  The Veteran reported bilateral tinnitus and indicated that he thought the tinnitus had been there since service, but that he really started to notice it more in the 1990s.  Prior to the 1990s he did not really pay attention to the tinnitus.  As to his noise exposure history, the Veteran reported 3 years of in-service noise exposure and thereafter several years of filling grocery orders in a warehouse that held electronic equipment, then over 20 years as a mechanic in a garage working on Toyotas and Volkswagens, then operating a forklift loading lumber for about 3 years, and finally several years working floor sales at a hardware store.  As to the etiology of the tinnitus, the examiner did not indicate that it was associated with the service-connected hearing loss.  Instead, the examiner concluded that it was less likely than not caused by or a result of military service.  The rationale for the opinion was that the Veteran had noise exposure in his post-service occupations up to the 1990s when he stated that he really started to notice the tinnitus.  Given the multiple years of post-service exposure compared to only 3 years of in-service exposure, it was less likely than not that his tinnitus was caused by or the result of military noise exposure.  Rather, it was at least as likely as not that the current tinnitus was from cumulative post-service noise exposure up to the early 1990s.  Moreover, there was no aggravation of tinnitus diagnosed.

The Board notes the Veteran has made potentially inconsistent statements regarding onset of his tinnitus.  As noted above, in April 2004 when filing his initial claim for benefits the Veteran indicated tinnitus for the "last 10 years at least" while simultaneously noting that he had observed decreased hearing acuity at the time of his discharge from service.  Again, at his November 2004 VA examination he reported tinnitus onset about 10 years previously.  In January 2008, the Veteran again indicated that his tinnitus began 10 or more years previously.  During his June 2011 Board hearing, however, the Veteran attempted to qualify his previous statements, reporting instead that he thought his tinnitus began during service, but that he ignored it until making contact with a service representative about 10 years prior to making those statements.  During his March 2012 VA examination, the Veteran reiterated that he believed his tinnitus began in service but that he ignored it until he began to notice it in the early 1990s.  

The Board recognizes that the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition, unlike, for example, hearing loss.  In this case, however, the Veteran has not asserted that he observed a continuity of tinnitus symptoms from service.  The Veteran's statements make clear that he did not experience ongoing tinnitus symptoms from service but, instead, that he believes the tinnitus was present but that he ignored the tinnitus until beginning to notice it in the 1990s.  Given the absence of continuity of observed tinnitus from service and the Veteran's lack of medical training, experience, and expertise, the Board finds the Veteran's contention that his tinnitus was present but ignored from service significantly less probative and substantially outweighed by the January 2008 and March 2012 VA examiners' opinions that his tinnitus was not caused by or related to in-service noise exposure.  See id at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The examiners interviewed the Veteran, reviewed the claims file and medical records, and (in the case of the January 2008 examiner) conducted diagnostic testing.  The examiners provided a sufficient and thorough rationale for the opinions provided.

As to whether the Veteran's tinnitus was caused or aggravated by his service-connected hearing loss, as discussed above, the Board acknowledges that the March 2012 examiner did not specifically opine as to whether the Veteran's tinnitus had been caused or permanently aggravated by his service-connected bilateral hearing loss.  In context, however, the examiner clearly did not find that the hearing loss had caused or permanently aggravated the Veteran's tinnitus.  Such an opinion was an option which the examiner could have checked.  The examiner declined to do so.  The examiner specifically indicated that there was no evidence of aggravation with respect to the Veteran's tinnitus.  Thus, the March 2012 examiner clearly contemplated and rejected both causation and aggravation with respect to an association between hearing loss and tinnitus.  

To the extent that the Veteran or his representative have asserted that his tinnitus was caused or aggravated by his service-connected hearing loss, as lay persons they have not been shown to be capable of making medical conclusions, to include linking any current tinnitus to service-connected hearing loss; thus, any statements regarding such a link are not competent and of less probative value than those of the VA medical professionals.  See id.  

In summary, the Veteran has offered no clear, consistent, and credible evidence of an in-service injury or aggravation and no credible evidence of continuity of symptomatology from service.  No medical professional has linked the Veteran's current tinnitus to his service-connected hearing loss or other incident of military service and, indeed, the only medical opinions of record noted the Veteran's uncertainty with respect to the time of onset of his tinnitus and, based on the foregoing, opined that the Veteran's current tinnitus was unrelated to his military service.  The March 2012 examiner also considered whether the Veteran's tinnitus was caused or aggravated by his service-connected hearing loss and concluded that it was not.  The Veteran's only evidence is his unsupported (and, indeed, self-contradicted) claim of beginning to experience tinnitus in service.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Gilbert v. Derwinski, 1 Vet. App. 61 (1991).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see generally 38 C.F.R. § 3.310; Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


